Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.   Claims 2, 150, 151, 152, 153, and 154 drawn to an antibody that binds to human KLK7, classified in C07K 16/40. 
II. Claims 28, 29, and 31 drawn to nucleic acids encoding the antibody of Group I and methods of making thereof, classified in C12N 15/00. 
III. Claims 34, 268, 269, 270, and 271 drawn to an antibody that binds to human KLK5, classified in C07K 16/40.
IV. Claims 63, 64, and 66 drawn to nucleic acids encoding the antibody of Group III and methods of making thereof, classified in C12N 15/00. 
V. Claims 69, 75, 104, 173, 261, 272, and 273 drawn to a bispecific antibody that binds to human KLK7 and KLK5, classified in C07K 2317/31. 
VI. Claims 137, 138, 139, 140, 141, 142, 146, 262, 263, 264, 265, 266, and 267, drawn to nucleic acids encoding the bispecific antibody of Group V, host cells comprising the nucleic acids, and methods of making thereof, classified in C12N 15/00. 
VII. Claims 194, 195, 205, 206, 241, 243, 254, and 258, drawn to methods of treating an individual having a disease/disorder comprising administering the anti-KLK7 antibody of Group I, classified in A61P 17/00. 
VIII. Claims 195, 206, 241, 243, 254, 258, 274, 277, drawn to methods of treating an individual having a disease/disorder comprising administering the anti-KLK5 antibody of Group II, classified in A61P 17/00. 
IX. Claims 198, 209, 241, 243, 254, 258, 275, 276, 278, 279, drawn to methods of treating an individual having a disease/disorder comprising administering the bispecific antibody of Group V, classified in A61K 2039/507. 
 
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, function, or effect. The nucleic acid of Group II is a polynucleotide than can also be used in a polymerase chain reaction (PCR). In contrast, the antibody of Group I is a polypeptide designed to bind to a specific antigen. It can be used in the treatment of a dermatological disorder or in an immunoassay. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, function, or effect. The anti-KLK7 antibody of Group I and the anti-KLK5 antibody of Group III bind to different antigens and thus differ in both structure and function. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and IV are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the nucleic acids of Group IV do not encode that anti-KLK7 antibody of Group I and thus cannot be used to prepare the anti-KLK7 antibody of Group I. 

Inventions I and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, function, or effect. The anti-KLK7 antibody of Group I binds to a single antigen whereas the bispecific anti-KLK7 x KLK5 antibody of Group V bind to two different antigens and thus the monospecific and bispecific antibodies differ in both structure and function. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions I and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, function, or effect. The nucleic acid of Group I encodes an anti-KLK7 antibody which targets a single antigen whereas the nucleic acid of Group VI encodes a bispecific anti-KLK7 and anti-KLK5 antibody, which can target two different antigens. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process of Group VII can be practiced by a materially different product such as the antibody of Group III whereas the product of Group I can be used in a materially different process such as in an immunoassay. 

Inventions I and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process of Group VIII can be practiced by a materially different product such as the antibody of Group III whereas the product of Group I can be used in a materially different process such as in an immunoassay. 

Inventions I and IX are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process of Group VII can be practiced by a materially different product such as the antibody of Group III whereas the product of Group I can be used in a materially different process such as in an immunoassay. 

Inventions II and III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the nucleic acids of Group II do not encode that anti-KLK5 antibody of Group III and thus cannot be used to prepare the anti-KLK5 antibody of Group II. 

Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, function, or effect. The nucleic acid of Group II encodes an anti-KLK7 antibody whereas the nucleic acid of Group IV encodes an anti-KLK5 antibody; thus the nucleic acids of Groups II and IV have distinct nucleotide compositions. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, function, or effect. The nucleic acid of Group II encodes an anti-KLK7 antibody which targets a single antigen whereas the nucleic acid of Group V encodes a bispecific anti-KLK7 and anti-KLK5 antibody, which can target two different antigens. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, function, or effect. The nucleic acid of Group II encodes an anti-KLK7 antibody whereas the nucleic acid of Group VI encodes a bispecific anti-KLK5 x KLLK7 antibody; thus the nucleic acids of Groups II and VI have distinct nucleotide compositions. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group II can be used in a materially different process such as in a polymerase chain reaction (PCR). 

Inventions II and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group II can be used in a materially different process such as in a polymerase chain reaction (PCR). 

Inventions II and IX are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group II can be used in a materially different process such as in a polymerase chain reaction (PCR). 

Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, function, or effect. The nucleic acid of Group IV is a polynucleotide than can also be used in a polymerase chain reaction (PCR). In contrast, the antibody of Group III is a polypeptide designed to bind to a specific antigen. It can be used in the treatment of a dermatological disorder or in an immunoassay. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions III and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, function, or effect. The anti-KLK5 antibody of Group III binds to a single antigen whereas the bispecific anti-KLK7 x KLK5 antibody of Group V bind to two different antigens and thus the monospecific and bispecific antibodies differ in both structure and function. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions III and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, function, or effect. The nucleic acid of Group III encodes an anti-KLK5 antibody which targets a single antigen whereas the nucleic acid of Group VI encodes a bispecific anti-KLK7 and anti-KLK5 antibody, which can target two different antigens. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions III and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process of Group VII can be practiced by a materially different product such as the antibody of Group I whereas the product of Group III can be used in a materially different process such as in an immunoassay. 

Inventions III and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process of Group VIII can be practiced by a materially different product such as the antibody of Group I whereas the product of Group III can be used in a materially different process such as in an immunoassay. 

Inventions III and IX are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process of Group IX can be practiced by a materially different product such as the antibody of Group I whereas the product of Group III can be used in a materially different process such as in an immunoassay. 


Inventions IV and V are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the nucleic acids of Group IV do not encode the bispecific anti-KLK5 x KLK7 antibody of Group V and thus cannot be used to prepare the bispecific anti-KLK5 x KLK7 antibody of Group V. 

Inventions IV and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, function, or effect. The nucleic acid of Group IV encodes an anti-KLK5 antibody whereas the nucleic acid of Group VI encodes a bispecific anti-KLK5 x KLLK7 antibody; thus the nucleic acids of Groups II and VI have distinct nucleotide compositions Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions IV and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group IV can be used in a materially different process such as in a polymerase chain reaction (PCR). 

Inventions IV and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group IV can be used in a materially different process such as in a polymerase chain reaction (PCR). 

Inventions II and IX are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group IV can be used in a materially different process such as in a polymerase chain reaction (PCR). 


Inventions V and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, function, or effect. The nucleic acid of Group VI is a polynucleotide than can also be used in a polymerase chain reaction (PCR). In contrast, the antibody of Group V is a polypeptide designed to bind to two different antigens. It can be used in the treatment of a dermatological disorder or in an immunoassay. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions V and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process of Group VII can be practiced by a materially different product such as the antibody of Group I whereas the product of Group V can be used in a materially different process such as in an immunoassay. 

Inventions V and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process of Group VIII can be practiced by a materially different product such as the antibody of Group I whereas the product of Group V can be used in a materially different process such as in an immunoassay. 

Inventions V and IX are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process of Group IX can be practiced by a materially different product such as the antibody of Group I whereas the product of Group V can be used in a materially different process such as in an immunoassay. 

Inventions VI and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group VI can be used in a materially different process such as in a polymerase chain reaction (PCR). 

Inventions VI and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group VI can be used in a materially different process such as in a polymerase chain reaction (PCR). 

Inventions VI and IX are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group VI can be used in a materially different process such as in a polymerase chain reaction (PCR). 


Inventions VII and VIII are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, function, or effect. The process of Group VII specifically targets KLK7. In contrast, the process of Group VIII targets KLK5. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions VII and IX are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, function, or effect. The process of Group VII specifically targets KLK7. In contrast, the process of Group IX targets both KLK7 and KLK5. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions VIII and IX are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, function, or effect. The process of Group VIII specifically targets KLK5. In contrast, the process of Group IX targets both KLK7 and KLK5. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would likely not be applicable to another invention

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species: 
If any of the inventions of Groups III, IV, V, VI, VII, or IX are elected, Applicant must specify the structure of a single anti-KLK7 antibody species by 1) six complementarity determining regions defined by non-degenerate SEQ ID NO, 2) a VH/VL chain pair defined by non-degenerate SEQ ID NO, or 3) a heavy chain or light chain pair defined by non-degenerate SEQ ID NO. Such an election can be made from sequences presently recited in the claims or disclosed in the specification. 
If any of the inventions of Groups VII, VIII, or IX are elected, Applicant must select one of the following method species: 
a method of reducing epithelium inflammation, epithelium permeability, transepidermal water loss, dermal infiltrates, parakeratosis, skin inflammatory cytokines, and/or restoring the epithelial barrier. 
a method of treating an individual having a disease selected from Netherton syndrome, asthma, atopic dermatitis, psoriasis, eosinophilic esophagitis, and rosacea. 

If method (A) is selected, Applicant must further specify which of the listed functional properties are achieved with administration of the elected anti-KLK5 antibody, anti-KLK7 antibody, or bispecific anti-KLK5 x KLK7 antibody species. 

If method (B) is selected, Applicant must further select a single disease presently recited that is treated by administration of the elected anti-KLK5 antibody, anti-KLK7 antibody, or bispecific antiKLK5 x KLK7 antibody species. 

For method claims 241, 243, 254, and 258 in particular, please indicate select A) a KLK5 antagonist and a KLK7 antagonist; B) an anti-KLK7 antibody; C) a bispecific anti-KLK5 x KLK7 antibody; or D) a anti-KLK5 antibody and an anti-KLK7 antibody. 
If (B) is selected, further indicate the functional properties present in the anti-KLK7 antibody from part (b) recited in the claims. If applicable, specify any Kd values and/or specific epitopes bound. 
If (C) is selected, further indicate which of the functional properties of parts (d) –(f) are present in the bispecific antibody. 

The species are independent or distinct because each anti-KLK7 antibody has a unique amino acid composition and thus differs in structure and chemical/physical properties (e.g. binding affinity). Further, each functional property represents a different mechanism of action achieved by treatment with an anti-KLK5, anti-KLK7, or bispecific anti-KLK5 x KLK7 antibody; and each disease/disorder differs in terms of pathophysiology and etiology. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 2, 28, 34, 63, 69, 137, 194, 195, and 198 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/            Examiner, Art Unit 1644                                                                                                                                                                                            

/MICHAEL SZPERKA/            Primary Examiner, Art Unit 1644